                                            Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NEUHTAH OPIOTENNIONE,                             Case No. 19-cv-07185-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION TO DISMISS
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 35
                                  10       FACEBOOK, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Neuhtah Opiotennione challenges the lawfulness of allowing businesses to direct their

                                  14   advertising to consumers based on a potential customer’s age or gender. In this case, she alleges

                                  15   that Facebook’s advertising practices are unlawful because they led to her not having the

                                  16   opportunity to receive certain financial services advertisements in her Facebook Newsfeed based

                                  17   on her age and gender. Facebook moves to dismiss Plaintiff’s complaint for lack of Article III and

                                  18   statutory standing and for failure to state a claim.1 Having considered the parties’ briefs and

                                  19   having had the benefit of oral argument on August 13, 2020, the Court GRANTS the motion to

                                  20   dismiss. Plaintiff’s allegations fail to support a plausible inference that she suffered an injury-in-

                                  21   fact as a result of Facebook’s advertising tools.

                                  22                         FIRST AMENDED COMPLAINT ALLEGATIONS

                                  23          Ms. Opiotennione is a 54-year-old woman who lives in Washington, D.C. and regularly

                                  24   uses Facebook. (First Amended Complaint (FAC), Dkt. No. 30 at ¶ 15. 2) “As part of her regular

                                  25   use of Facebook, she has been interested in receiving advertising and other information about

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6 & 20.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.)
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 2 of 9




                                   1   financial services opportunities in Facebook advertisements, and otherwise being treated equally

                                   2   to other Facebook users in all aspects of her use of the benefits she receives from Facebook.” (Id.)

                                   3   However, she has been denied these advertisements and information due to her age and gender.

                                   4   (Id.) Plaintiff identifies examples of ads where “where Facebook and financial services companies

                                   5   selected and executed upon age- or gender-restricted audience selections that denied older persons

                                   6   and/or women, including Plaintiff, the full and equal accommodations, advantages, facilities, and

                                   7   services of Facebook and those companies.” (Id. at ¶¶ 72-76.) She also identifies three specific

                                   8   ads that allegedly were not displayed in her News Feed because of her age and/or gender including

                                   9   an advertisement for a rewards-based debit card from Aspiration and two advertisements for bank

                                  10   accounts that she would have been interested in receiving in order to consider pursuing the

                                  11   opportunity. (Id. at ¶¶ 108-109.) Because she was denied the possibility of receiving these

                                  12   advertisements based on her age and gender, she was “denied the full and equal accommodations,
Northern District of California
 United States District Court




                                  13   advantages, facilities, and services of Facebook and the financial services companies that denied

                                  14   her valuable advertising and information.” (Id.)

                                  15           Facebook uses three “tools” to exclude women and older people from receiving

                                  16   advertisements, including financial advertisements:

                                  17                    (1) audience selections that exclude Facebook users from receiving
                                                        advertisements based on age or sex; (2) Lookalike Audiences in
                                  18                    which Facebook determines the audience selection based on
                                                        Facebook’s analysis of a seed audience provided by the advertiser;
                                  19                    and (3) Facebook’s ad delivery algorithm that determines which users
                                                        within an audience selection will actually receive the advertisement.
                                  20
                                       (Id. at ¶ 32.)
                                  21
                                               The audience selection tool requires advertisers to “specify the parameters of the target
                                  22
                                       audience of Facebook users who will be eligible to receive the advertisement.” (Id. at ¶ 33.) The
                                  23
                                       advertiser “is required to make three selections that establish the basic parameters of the audience
                                  24
                                       selection: (1) age; (2) gender; and (3) location. These audience selection tools are presented to
                                  25
                                       advertisers through drop down menus that make clear to advertisers that they can include or
                                  26
                                       exclude persons with certain ages and/or genders from their audience selections. These tools
                                  27
                                       classify, categorize, and segregate Facebook users based on their age and/or gender.” (Id. at ¶ 36.)
                                  28
                                                                                          2
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 3 of 9




                                   1   While the default is for individuals 18-65 plus and all genders, “Facebook strongly encourages”

                                   2   advertisers to narrow the age/gender range through among other things its “Facebook Blueprint”

                                   3   course, which describes “How to Find Your Customers on Facebook.” (Id. at ¶¶ 39-40, 44.) “Any

                                   4   Facebook user who is not within the relevant audience selection will not have the opportunity to

                                   5   receive that specific paid ad[].” (Id. at ¶ 33.)

                                   6           Under the Lookalike Audience tool, “advertisers provide Facebook with a list of Facebook

                                   7   users whom they believe are the type of customers they want to reach (i.e. the seed audience), and

                                   8   then Facebook applies its own analysis and algorithm to identify a larger audience that resembles

                                   9   the seed audience (i.e. the Lookalike Audience).” (Id. at ¶ 56.) The advertisement is then sent to

                                  10   the larger Lookalike Audience. (Id.) “Age and gender are two critical pieces of information that

                                  11   Facebook uses to determine which Facebook users resemble the advertiser’s seed audience and

                                  12   will, in turn, be included in the Lookalike Audience that Facebook creates based on its own
Northern District of California
 United States District Court




                                  13   analysis and algorithm.” (Id.)

                                  14           Facebook’s algorithm tool “uses many types of data, including data on the past

                                  15   performance of certain types of advertisements and the ongoing performance of certain

                                  16   advertisements, to determine which users will receive any given advertisement, including financial

                                  17   services advertisements.” (Id. at ¶ 64.) The algorithm “directly relies upon both the age and

                                  18   gender of Facebook users to determine which users will actually receive any given advertisement,

                                  19   and Facebook uses both the age and gender of its users to determine who will actually receive

                                  20   advertisements regardless of whether the advertiser directs Facebook to limit the age or gender

                                  21   of its audience selection.” (Id. at ¶ 65.)

                                  22                                    PROCEDURAL BACKGROUND

                                  23           Plaintiff filed this action in October 2019 alleging two claims for relief under California

                                  24   law: (1) age and sex discrimination in violation of the Unruh Civil Rights Act, California Civil

                                  25   Code §§ 51, 52(a); and (2) age and sex discrimination in violation of California Civil Code §§

                                  26   51.5, 52(a). Facebook thereafter filed a motion to dismiss and Plaintiffs filed the now operative

                                  27   First Amended Complaint which added claims for age and sex discrimination under the D.C.

                                  28   Human Rights Act, D.C. Code §§ 2-1402.31 (third claim) and the D.C. Consumer Protections and
                                                                                          3
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 4 of 9




                                   1   Procedures Act, D.C. Code §§ 2-1402.31 (fourth claim). Facebook responded by filing the now

                                   2   pending motion to dismiss. (Dkt. No. 35.) The motion is fully briefed and Upturn, Inc., and the

                                   3   Lawyers’ Committee for Civil Rights under Law, Inc., have filed separate motions for leave to file

                                   4   a brief of amicus curie in support of Plaintiff’s opposition brief. (Dkt. Nos. 39, 44, 46, 62.)

                                   5                                 SUBJECT MATTER JURISDICTION

                                   6          “Federal courts are courts of limited jurisdiction. They possess only that power authorized

                                   7   by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                   8   (1994). Plaintiff alleges and the Court finds that it has subject matter jurisdiction of this action

                                   9   under 28 U.S.C. § 1332(d)(2), the Class Action Fairness Act (CAFA). (FAC at ¶ 10.) CAFA

                                  10   vests federal courts with original jurisdiction over class actions in which: (1) the amount in

                                  11   controversy exceeds $5,000,000; (2) diversity of citizenship exists between at least one plaintiff

                                  12   and one defendant; and (3) the number of plaintiffs in the class is at least one hundred. 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1332(d)(2), (5), (6).

                                  14                                                STANDING

                                  15           “Standing is a necessary element of federal-court jurisdiction” and a “threshold question

                                  16   in every federal case.” Thomas v. Mundell, 572 F.3d 756, 760 (9th Cir. 2009) (citing Warth v.

                                  17   Seldin, 422 U.S. 490, 498 (1975)). Article III standing consists of three “irreducible constitutional

                                  18   minimum” requirements: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly

                                  19   traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

                                  20   favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). These

                                  21   elements are often referred to as injury in fact, causation, and redressability. See, e.g., Planned

                                  22   Parenthood of Greater Washington & N. Idaho v. U.S. Dep’t of Health & Human Servs., 946 F.3d

                                  23   1100, 1108 (9th Cir. 2020). Plaintiff, as the party invoking federal jurisdiction, bears the burden

                                  24   of establishing the existence of Article III standing and, at the pleading stage, “must clearly []

                                  25   allege facts demonstrating each element.” Spokeo, 136 S. Ct. at 1547 (internal quotation marks

                                  26   and citation omitted); see also Baker v. United States, 722 F.2d 517, 518 (9th Cir. 1983) (“The

                                  27   facts to show standing must be clearly apparent on the face of the complaint.”).

                                  28          An injury in fact is “an invasion of a legally protected interest” that is (1) “concrete,” (2)
                                                                                          4
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 5 of 9




                                   1   “particularized,” and (3) “actual or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct.

                                   2   at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). To be “particularized,” an

                                   3   injury “must affect the plaintiff in a personal and individual way,” while “concreteness” requires

                                   4   an injury to be “‘de facto’; that is, it must actually exist.” Id. at 1548 (internal citation omitted).

                                   5   The requirement that an injury be “actual or imminent” “ensure[s] that the alleged injury is not too

                                   6   speculative for Article III purposes—that the injury is certainly impending.” Clapper v. Amnesty

                                   7   Int’l USA, 568 U.S. 398, 409 (2013). Further, there must be a sufficient “causal connection

                                   8   between the injury and the conduct complained of.” United States v. Hays, 515 U.S. 737, 743

                                   9   (1995). Standing theories that depend on a “speculative chain of possibilities”—such as those

                                  10   that turn on “the decisions of independent actors”—lack the necessary causal connection.

                                  11   Clapper, 568 U.S. at 414; see also Yesler Terrace Cmty. Council v. Cisneros, 37 F.3d 442, 447

                                  12   (9th Cir. 1994) (“[W]hen standing hinges on choices made by a third party, plaintiff must “adduce
Northern District of California
 United States District Court




                                  13   facts showing that those choices have been or will be made in such manner as to produce

                                  14   causation and permit redressability of injury.”) (quoting Lujan, 504 U.S. at 562).

                                  15           Plaintiff has not met her burden of alleging facts sufficient to support an inference of injury

                                  16   in fact. She contends that because she identified advertisements that could not appear in her News

                                  17   Feed because of her age or gender she has suffered an injury in fact, namely, being subject to

                                  18   discrimination. (Dkt. No. 39 at 14-15.) These allegations, however, are merely a generalized

                                  19   claim of “unequal treatment” that does not rise to the level of an Article III injury in fact. In

                                  20   Carroll v. Nakatani, 342 F.3d 934 (9th Cir. 2003), for example, the plaintiff non-native Hawaiian

                                  21   brought an equal protection challenge to Hawaii Constitution provisions which created agencies

                                  22   providing special benefits to natives. The Ninth Circuit concluded that the plaintiff lacked Article

                                  23   III standing because “the existence of the classification [favoring natives over non-natives] is not

                                  24   sufficient to recognize standing” and instead, “presents only a generalized grievance.” Id. at 947;

                                  25   see also id. at 940 (“The Supreme Court has repeatedly refused to recognize a generalized

                                  26   grievance against allegedly illegal government conduct as sufficient to confer standing.”) (citing

                                  27   Hays, 515 U.S. at 743). The Carroll plaintiff’s claim failed because he did not “provide any

                                  28   evidence of an injury . . . other than the classification itself”; for example, “[h]e offer[ed] no
                                                                                           5
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 6 of 9




                                   1   evidence that he is ‘able and ready’ to compete for, or receive, an OHA benefit” or “even

                                   2   identified a program that he would be interested in receiving.” Carroll, 342 F.3d at 947. In the

                                   3   absence of such allegations he had not shown that he was hurt by the claimed wrongs. Id. at 947.

                                   4          The same is true here. Plaintiff contends she has plausibly raised an inference of an injury

                                   5   in fact because the FAC gives examples of financial advertisements that Facebook actually denied

                                   6   her. (Dkt. No. 39 at 14 (citing FAC ¶¶ 73-74.)) That is no different, however, from the Carroll

                                   7   plaintiff merely identifying programs limited to native Hawaiians. For example, one of the

                                   8   advertisements Plaintiff identifies is by a military organization advertising loans available to

                                   9   military officers Ranks E-5 Through O-4. (FAC ¶ 76; Dkt. No. 69 at 5:16-25.) The only injury

                                  10   Plaintiff—who does not allege to be in the military, let alone an officer with an eligible rank—can

                                  11   have suffered because of being denied the possibility of having that advertisement appear in her

                                  12   News Feed is the existence of the age-specific restriction. Under Plaintiff’s theory, any person
Northern District of California
 United States District Court




                                  13   who was excluded from the possibility of receiving that advertisement because of her age would

                                  14   have standing. Not so.

                                  15          Plaintiff does identify three advertisements which she generally alleges she “would have

                                  16   been interested in receiving in order to consider pursuing the opportunity” (FAC at ¶¶ 108-109);

                                  17   however, she does not allege that she was qualified for and interested in actually applying for the

                                  18   product offered. See Carroll, 342 F.3d at 947 (holding that the plaintiff who offered no “evidence

                                  19   that he is ‘able and ready’ to compete for, or receive, an OHA benefit” did not suffer an injury);

                                  20   see also Bradley v. T-Mobile US, Inc., No. 17-CV-07232-BLF, 2020 WL 1233924, at *10 (N.D.

                                  21   Cal. Mar. 13, 2020) (concluding that plaintiffs challenging same Facebook advertising practices

                                  22   that allowed companies to restrict job applications based on age had to “show they were qualified

                                  23   for and interested in the particular jobs subject to Defendants’ allegedly discriminatory practices”

                                  24   to establish injury in fact); compare with White v. Square, Inc., 891 F.3d 1174, 1176–77 (9th Cir.

                                  25   2018) (holding that the plaintiff “sought to use Square’s services, but was unable to do so because

                                  26   of its discriminatory policy against bankruptcy attorneys”).

                                  27          Plaintiff’s reliance on Unruh Act disability access cases is unpersuasive. In Doran v. 7-

                                  28   Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008), for example, the court concluded that the plaintiff
                                                                                         6
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 7 of 9




                                   1   wheel chair user had sufficiently shown an injury in fact by alleging that he had personally visited

                                   2   a 7-11 store and encountered architectural barriers and that the existence of those barriers deterred

                                   3   him from continuing to visit the store. Id. at 1040-41; see also Kirola v. City & Cty. of San

                                   4   Francisco, 860 F.3d 1164, 1175 (9th Cir. 2017) (“The standard for injury in fact is whether Kirola

                                   5   has encountered at least one barrier that interfered with her access to the particular public facility

                                   6   and whether she intends to return or is deterred from returning to that facility.”). The

                                   7   discriminatory act—the architectural barriers—prevented the plaintiffs from visiting the stores.

                                   8   Under Plaintiff’s theory, being denied the possibility of having advertisements for products in

                                   9   which you have no interest or eligibility appear in one’s Facebook News Feed is tantamount to

                                  10   being denied the ability to visit a store that one actually wants to visit. That theory is untethered

                                  11   from the law.

                                  12          Finally, while the California Supreme Court in Angelucci v. Century Supper Club, 41 Cal.
Northern District of California
 United States District Court




                                  13   4th 160 (2007), noted that the Unruh Act “renders ‘arbitrary sex discrimination by businesses ...

                                  14   per se injurious,’” it still required allegations of injury. Id. at 174 (quoting Koire v. Metro Car

                                  15   Wash, 40 Cal. 3d 24, 33 (1985)). The plaintiffs alleged that they were “subjected to, and paid,

                                  16   defendant’s gender-based price differential.” Angelucci, 41 Cal. 4th at 175–76 (“a plaintiff cannot

                                  17   sue for discrimination in the abstract, but must actually suffer the discriminatory conduct.”).

                                  18   Likewise, in Koire, the “plaintiff was adversely affected by the price discounts. His female peers

                                  19   were admitted to the bar free, while he had to pay. On the days he visited the car washes, he had

                                  20   to pay more than any woman customer, based solely on his sex.” Koire, 40 Cal. 3d at 34.

                                  21          The Court thus concludes that Plaintiff’s general grievance about being denied “full and

                                  22   equal access” without alleging facts that support an inference that she was personally injured by

                                  23   that denial fails to demonstrate an injury in fact sufficient to confer Article III standing.

                                  24          Plaintiff’s second alleged injury—stigmatic harm—fares no better. Plaintiff alleges “she

                                  25   personally suffered discrimination in Facebook’s public accommodations when she was denied a

                                  26   primary benefit or service of Facebook—financial services advertising and information—based on

                                  27   age and gender, causing her stigmatic harm.” (Dkt. No. 39 at 16:2-4.) However, stigmatic harm,

                                  28   whereby members of the disfavored group are stigmatized “as innately inferior and therefore as
                                                                                           7
                                           Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 8 of 9




                                   1   less worthy participants in the political community,” Heckler v. Mathews, 465 U.S. 728, 739

                                   2   (1984) (internal citation and quotation marks omitted), “accords a basis for standing only to those

                                   3   persons who are personally denied equal treatment by the challenged discriminatory conduct,”

                                   4   Allen v. Wright, 468 U.S. 737, 755 (1984) (internal citation and quotation marks omitted). That is,

                                   5   it still requires a personal denial of equal treatment, which as discussed supra, Plaintiff has not

                                   6   alleged. See Wilson v. Glenwood Intermountain Properties, Inc., 98 F.3d 590, 596 (10th Cir.

                                   7   1996) (“mere receipt by plaintiffs of the discriminatory advertisements in this case could cause

                                   8   only the kind of ‘abstract stigmatic injury’ held insufficient to establish standing in Allen.”).

                                   9          Plaintiff’s third alleged injury is that she was economically harmed because the

                                  10   discrimination “made it harder for older persons and women to compete for and obtain financial

                                  11   services opportunities” including “cheaper, better, or more appropriate financial services.” (FAC

                                  12   at ¶ 114.) However, standing based on a denial of the opportunity to compete requires a
Northern District of California
 United States District Court




                                  13   demonstration that the plaintiff was “able and ready” to do so, Gratz v. Bollinger, 539 U.S. 244,

                                  14   262 (2003), and as discussed, supra, Plaintiff has not alleged facts that support such an inference.

                                  15          Finally, Plaintiff generally alleges injury based on the denial of the opportunity to obtain a

                                  16   benefit. (FAC ¶ 114.) While “the denial of an opportunity to obtain a benefit is itself an injury in

                                  17   fact,” standing for such a claim likewise requires at a minimum that the plaintiff plausibly allege

                                  18   that she is able and ready to apply for the benefit. Bradley, 2020 WL 1233924, at *8; see also id.

                                  19   at *10 (collecting cases). Plaintiff has not done so.

                                  20                                              CONCLUSION

                                  21          Having concluded that Plaintiff has not alleged facts that support a finding that she

                                  22   suffered an injury in fact, Facebook’s motion to dismiss for lack of standing must be granted.

                                  23   While Facebook argues that there are myriad other reasons why her claims fail, including

                                  24   additional standing problems, the Court declines to address them given its conclusion that Plaintiff

                                  25   has not even made it past the first step. The motions for leave to file amicus briefs are denied as

                                  26   moot since they relate to the Rule 12(b)(6) motion to dismiss.

                                  27          Plaintiff’s amended complaint, if any, is due within 30 days of this order.

                                  28
                                                                                          8
                                          Case 3:19-cv-07185-JSC Document 70 Filed 10/02/20 Page 9 of 9




                                   1         This Order disposes of Docket Nos. 35, 44, and 46.

                                   2         IT IS SO ORDERED.

                                   3   Dated: October 2, 2020

                                   4

                                   5
                                                                                                  JACQUELINE SCOTT CORLEY
                                   6                                                              United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     9
